Citation Nr: 9926024	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-08 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar disc 
disability, currently evaluated as 40 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1978 to July 1984.

By rating decision in December 1984, service connection was 
granted for low back pain with minimal osteophyte formation, 
L5, with an evaluation of 10 percent.  By rating action of 
April 1995, the veteran's service connected disability was 
recharacterized as low back strain, traumatic arthritis, disc 
trauma, postoperative, and the evaluation was increased to 40 
percent.  In June 1997, the veteran filed a claim for an 
increased rating for a back disability.  This appeal arises 
from the February 1998 rating decision from the Winston-
Salem, North Carolina Regional Office (RO) that denied the 
veteran's claim for an increased rating for lumbar disc 
disability, postoperative.  A Notice of Disagreement was 
filed in March 1998 and a Statement of the Case was issued in 
April 1998.  A substantive appeal was filed in June 1998 with 
a request for a hearing at the RO before a Member of the 
Board.

The Board additionally notes that a hearing was scheduled at 
the RO before a member of the Board in February 1999 pursuant 
to the veteran's request on the June 1998 substantive appeal.  
The veteran failed to report for this hearing.  Consistent 
with the December 1998 hearing notice letter to the veteran, 
as he failed to appear for the Board hearing, and a request 
for a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702. 

The Board notes that the appellant, in the March 1998 notice 
of disagreement indicated that he wanted service connection 
for a neck disability as being proximately due to or 
aggravated by the service connected lumbar disc disability.  
The RO has not developed this issue.  The issue of the 
appellant's entitlement to service connection for neck 
disability as being proximately due to or aggravated by the 
service connected lumbar disc disability is not inextricably 
intertwined with the current appeal.  As no action has been 
taken, it is referred to the RO for the appropriate action.

Additionally, the appellant, on the June 1998 VA Form 9, 
indicated that he was unemployable due to his service 
connected disabilities.  The RO has not developed the issue 
of entitlement to benefits based on individual 
unemployability (TDIU).  This issue is not inextricably 
intertwined with the current appeal.  As no action has been 
taken, it is referred to the RO for the appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected lumbar disc 
disability.

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in 
November 1997 is inadequate for rating purposes.  On the 
November 1997 VA examination, the examiner noted that the 
veteran's claims file was not available.  The duty to assist 
a veteran as provided for in 38 U.S.C.A. § 5107(a) has been 
interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App.  121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Thus, another 
examination should be ordered.

The examination should additionally address the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca v. 
Brown, the Court held that in evaluating a service connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  The veteran has indicated he has 
pain on use of his low back and aching of his legs.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements and a 
neurological examination to address the veteran's radicular 
symptoms.  

Additionally, it is indicated in the record that the veteran 
has received treatment from David M. Jones, M.D. and Alfred 
E. Geissele, M.D.  Recent treatment records from these 
providers should be requested prior to a VA examination.  VA 
has a duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the lumbar disc disability in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from David M. Jones, M.D. and 
Alfred E. Geissele, M.D.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected lumbar disc disability.  
The veteran should be notified of the 
importance of appearing for the 
examinations and the consequences of his 
failure to do so.  The claims folder must 
be made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If the examiner is unable to make 
such a determination, it should be so 
indicated on the record.  The ranges of 
motion of the lumbar spine should be 
specified, as should the normal ranges of 
motion.  The examiner should indicate 
whether the service connected disability 
causes unfavorable ankylosis of the 
lumbar spine; complete bony fixation 
(ankylosis) of the lumbar spine, at a 
favorable angle; or at an unfavorable 
angle, with marked deformity and 
involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type).

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disability at 
issue.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological 
findings appropriate to the site of any 
diseased disk) and little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected lumbar disc disability.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  Verification that 
the veteran was notified of the 
consequences of his failure to appear for 
any examination should also be included 
in the claims folder.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












